Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0909
                      Lower Tribunal No. F96-21553
                          ________________


                     La Venston Lamont Horne,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Ramiro C.
Areces, Judge.

     La Venston Lamont Horne, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON and BOKOR, JJ.

     PER CURIAM.
     Finding no preliminary basis for reversal, we summarily affirm the order

on appeal. See Fla. R. App. P. 9.315(a).

     Affirmed.




                                     2